Mr. Justice Lawrence delivered the opinion of the Court: This was a bill in chancery, brought by Alfred Bright, •against the co-heirs of his father, some of whom were infants, 'for the purpose of having vested in himself the legal title •of a tract of land, of which his father died seized. The bill alleges that the latter, in his life-time, made a parol promise to complainant to deed him the land, if complainant would take possession and improve it. A parol promise of this character would, undoubtedly, be enforced in a court of equity, if the •promisee, relying upon it, has entered and expended money. •It would substantially, in such event, be a promise resting upon a valuable consideration. But, as in the case of any other parol contract for the conveyance of land, before a court of equity will decree a conveyance, such a performance must be shown as will take the case out of the statute of frauds. In the record before us, we find no evidence that the complainant has ever made any improvements, or in any way incurred expenditure in consequence of such parol promise. It simply appears that he took possession. The bill alleges that he made permanent and valuable improvements, and being, in this most material respect, wholly unsustained by the evidence, the decree of the Circuit Court must be reversed and the cause remanded. Decree reversed.